In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-13, in the reply filed on December 9, 2021 is acknowledged.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 9, 2021.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4, 6, 7, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "insertion portion" in Line 10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to whether this refers to “elongated insertion portion” in Line 2.  
Claim 4 recites the limitation "insertion portion" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to whether this refers to “elongated insertion portion” in Claim 1 Line 2.  
Claim 6 recites the limitation "becomes smaller as the distance decreases" in Line 4.  It is unclear as to whether this refers to “bending joint” in Line 3 or “movable range” in Lines 3-4.  
Claim 7 recites the limitation "insertion portion" in Line 6.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to whether this refers to “elongated insertion portion” in Claim 1 Line 2.  
Claim 7 recites the limitation "the temporary position coordinates" in Line 8.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to whether this refers to “position coordinates” in Line 4.  
Claim 9 recites the limitation "a third threshold" in Lines 3-4.  It is unclear as to whether this refers to “a third threshold” in Claim 8 Line 3.  The inclusion of the second “third threshold” introduced ambiguity as to how many third thresholds are claimed and prevents a person having ordinary skill in the art from determining the scope of the claim.
Claim 11 recites the limitation "the respective joints" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scholan (WO 2016/071674).
As to Claim 1, Scholan discloses a medical manipulator system in Fig. 2 comprising:
a medical device (33) of Page 6, 2nd full paragraph having an elongated insertion portion (34) of Page 6, 2nd full paragraph;
a holder assembly (10, 11) of Page 5, 3rd full paragraph having an articulated arm (12, 13, 14, 15) of Page 5, 3rd full paragraph carrying the medical device attached thereto and being actuated following movement of the medical device and holds the medical device in a stationary state at a desired position;
a sensor (48, 49) of Page 7, last paragraph configured to detect positions and attitudes of the elongated insertion portion in plurality states into which the medical device being caused to swing about a constraint point; and
a first controller (50) of Page 7, 1st paragraph configured to estimate a position of the constraint point based on the positions and attitudes of the insertion portion as detected by the sensor.
As to Claim 2, Scholan discloses the medical manipulator system of claim 1, wherein
the sensor comprises an angle sensor positioned at a joint (21, 23) of Page 5, 3rd full paragraph of the arm as shown in Fig. 2.
As to Claim 3, Scholan discloses the medical manipulator system of claim 1, wherein
the constraint point is set at an insertion hole (60) as shown in Fig. 2 that extends through the body wall of a patient so as to be inserted the elongated insertion portion.
As to Claim 4, Scholan discloses the medical manipulator system of claim 1, wherein the medical device includes a bending joint (25) of Page 5, 3rd full paragraph and Fig. 2
As to Claim 11, Scholan discloses the medical manipulator system of claim 1, wherein
the holder assembly comprises at least one of an actuator (40-47) of Page 6, last full paragraph and Fig. 2 configured to drive the respective joints.
As to Claim 12, Scholan discloses the medical manipulator system of claim 11, wherein the holder assembly comprises a second controller (53, 54) of Page 7, 1st paragraph configured to control the actuator so that the medical device is caused to swing about the constraint point along (64) in Fig. 2 estimated by the first controller.
As to Claim 13, Scholan discloses the medical manipulator system of claim 1, wherein the medical device is an endoscope (viewing and illuminating tool of Page 14, 3rd paragraph) .
Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: As to Claim 5, the prior art of record does not explicitly disclose or fairly suggest a controller configured to control a bending joint in a state passing through an insertion hole if a distance between a constraint point and the bending joint is equal to or less than a threshold. Claims 6 and 8-10 are dependent from claim 5. As to Claim 7, the prior art of record does not explicitly disclose or fairly suggest a controller configured to calculate a distance between (i) position coordinates of a predetermined point on a medical device as detected by a sensor and (ii) position coordinates of the predetermined point calculated based on the constraint point and subsequently output temporary position coordinates of the constraint point when the distance converged is less than or equal to a second threshold. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 20140195052 and 20130116706 are cited to show similar medical manipulater systems. The prior art should be considered to define the claims over the art of record.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795